J-A11006-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    J.M.                                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                  v.                           :
                                               :
                                               :
    Y.H.                                       :
                                               :
                        Appellant              :   No. 1688 MDA 2019

                 Appeal from the Order Entered September 10, 2019
                  In the Court of Common Pleas of Luzerne County
                         Civil Division at No(s): 201810780


BEFORE:        PANELLA, P.J., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, P.J.:                              FILED MAY 22, 2020

           Y.H. appeals from the order entered September 10, 2019, in the Court

of Common Pleas of Luzerne County, which granted J.M.’s motion to extend

the current Protection From Abuse (“PFA”) order she had against him. Y.H.

argues the trial court refused to hear his evidence, and that the order was

entered in error. After careful review, we conclude Y.H.’s brief violates the

Pennsylvania Rules of Appellate Procedure. Therefore, we dismiss this appeal.

           On September 20, 2018, a PFA order was issued against Y.H. for a

period of one year. The PFA was entered upon agreement of the parties

without admission of wrongdoing. Thereafter, on August 26, 2019, J.M. filed

a motion to extend the September 2018 PFA order, alleging that her request


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A11006-20


for extension is for “safety reasons” and that since the September 2018 PFA

was entered she has been in and out of hearings and contact with Y.H.

continues at those hearings.1 Motion to Amend or Withdraw Protection From

Abuse Order, 8/26/2019.

        On September 10, 2019, a hearing was held to address the motion. Y.H.

appeared pro se at the hearing. J.M. was represented at the hearing by

counsel through the Civil Legal Representation Project. Immediately after the

hearing, J.M.’s counsel filed a Praecipe for Withdrawal of her appearance and

J.M. entered her appearance pro se.2 The trial court concluded that an

extension was necessary and granted J.M.’s motion, extending the September

2018 PFA for a period of one year. The order prohibits Y.H. from having any




____________________________________________


1   An extension of a protection order may be granted

        [w]here the court finds, after a duly filed petition, notice to the
        defendant and a hearing, in accordance with the procedures set
        forth in sections 6106 and 6107, that the defendant committed
        one or more acts of abuse subsequent to the entry of the final
        order or that the defendant engaged in a pattern or practice that
        indicates continued risk of harm to the plaintiff or minor child.

23 Pa.C.S. § 6108(e)(1)(i).

2 From our review of the record it does not appear J.M. has filed any
documents in this case since entering her appearance pro se.




                                           -2-
J-A11006-20


contact with J.M., with the exception of contact between the parties regarding

children3. See id.

       After the trial court entered the final PFA order, Y.H. filed this timely

appeal. The trial court entered an order directing Y.H. to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

Y.H. filed a single unnumbered paragraph titled "Answer” which read as

follows:

       I, [Y.H.] believe that I did not get a chance to provide key
       evidence in my case. I have proof and also a witness to counteract
       the petitioner’s statement. During the hearing the Judge[] stated
       the only reason of concern is a so-called statement that I yelled
       at [J.M.] that is not true.[4] I can and believe I proved [J.M.] to
       be a pathological and habitual liar. She has been lying under oath
       with no regards to any type of decency and also legal documents
       to get her way. It can be proven without a doubt. I have even
       more proof to expose the lie that have been brought up against
       me. [J.M.] has been on a rampage to [continuously] harass me
       and this is the only way for her to do it. Custody and child support
       is done with. I have an extended 3 year P.F.A. against her with
       my evidence. Please give me the chance to clear my name.

Appellant’s Answer, 10/31/2019. J.M. did not file a response.

       Prior to addressing the merits of Y.M.’s claims on appeal, we must

determine which issues, if any, are preserved for our review. It is well-



____________________________________________


3 The parties are not married but it appears from the record they are the
parents of a child.

4J.M. alleged that Y.H. attended a hearing with his girlfriend at a New Jersey
courthouse during which the girlfriend was served with a PFA in favor of J.M.
and that Y.H. got so upset he yelled at her “you a fucking bitch” in the
courthouse. N.T., Motions Hearing, 9/10/2019, at 7-9.

                                           -3-
J-A11006-20


established that any issue not raised in a Rule 1925(b) statement will be

deemed waived for appellate review. See Commonwealth v. Lord, 719 A.2d

306, 309 (Pa. 1998). Further, an appellant’s concise statement must identify

the errors with sufficient specificity for the trial court to identify and address

the issues the appellant wishes to raise on appeal. See Pa.R.A.P.

1925(b)(4)(ii) (requiring a Rule 1925(b) statement to “concisely identify each

ruling or error that the appellant intends to challenge with sufficient detail to

identify all pertinent issues for the judge”). A Rule 1925(b) concise statement

that is too vague can result in waiver of issues on appeal. See

Commonwealth v. Dowling, 778 A.2d 683, 686-687 (Pa. Super. 2001) (“a

concise statement which is too vague to allow the court to identify the issues

raised on appeal is the functional equivalent of no concise statement at all”).

      In its 1925(a) opinion, the trial court found Y.H. waived his claims as it

was unable to ascertain the specifics of any claims from Y.H.’s vague

statement. See Trial Court Opinion, 12/17/2019, at 4-5. The trial court was

diligent in guessing and attempting to address the merits of the claim.

However, when an issue on appeal is so vague that the appellate court must

guess at what it is, there can be no meaningful appellate review and the issue

is waived. See Dowling, 778 A.2d at 686; see also Commonwealth v.

Heggins, 809 A.2d 908, 912 (Pa. Super. 2002) (finding even if the trial court

correctly guesses the issues an appellant raises on appeal and writes an

opinion pursuant to that supposition, the issue is still waived).


                                      -4-
J-A11006-20


       Further, after careful review, we conclude Y.H.’s brief on appeal,

consisting of one single page,5 violates the Pennsylvania Rules of Appellate

Procedure. The state of Y.H.’s brief is such that we cannot conduct a

meaningful review. “When a party’s brief fails to conform to the Rules of

Appellate Procedure and the defects are substantial, this Court may, in its

discretion, quash or dismiss the appeal pursuant to Rule 2101.” Giant Food

Stores, LLC v. THF Silver Spring Development, L.P., 959 A.2d 438, 443

(Pa. Super. 2008) (citing Pa.R.A.P. 2101). Additionally,

       [w]hile this court is willing to liberally construe materials filed by
       a pro se litigant, we note that appellant is not entitled to any
       particular advantage because she lacks legal training. As our
       supreme court has explained, any layperson choosing to represent
       herself in a legal proceeding must, to some reasonable extent,
       assume the risk that her lack of expertise and legal training will
       prove her undoing.
____________________________________________


5 “To whom it may concern, I [Y.H], have been going [through] a lot with
[J.M.] the last 2 years ranging from her stalking, threatening, and harassing
me. As a result I filed a restraining order against her on September 13th 2018.
In return she filed one on me on September 19th 2018 one day before the
hearing. She has been on a rampage because we separated and I chose to
move on rather than coming back to her. As a result she started attacking my
current girlfriend. We have so much proof and evidence to back this up. On
the day in [question] which was September 10th 2019, I believe my evidence
was not considered and it is crucial. The judge didn't even want to see my
evidence. How is this right? It is not fair to me to not be able to prove my
case.

As you can see in the attachments my evidence is solid and I also have a
witness. The Judge said the only reason he extended the Pfa is a concern of a
statement that I supposedly yelled at her. This was yet another false allegation
and was proven in a trial with police officers as witnesses.

Please consider my evidence and free me from the continuing harassment and
false allegations.”

                                           -5-
J-A11006-20



Branch Banking and Trust v. Gesiorski, 904 A.2d 939, 942 (Pa. Super.

2006) (citations omitted).

      Here, Y.H.’s brief violates the Rules of Appellate Procedure by failing to

include a statement of the court’s jurisdiction, this Court’s scope and standard

of review, a statement of the order in question, and a summary of his

argument as required by Pa.R.A.P. 2111(a). Further, Y.H. fails to include a

statement of place of raising or preservation of issues pursuant to Pa.R.A.P.

2117(c), and utterly fails to include citation to the record or discussion of and

citation to authorities. See Pa.R.A.P. 2119(a),(c); see also Eichman v.

McKeon, 824 A.2d 305, 319 (Pa. Super. 2003) (“The Rules of Appellate

Procedure state unequivocally that each question an appellant raises is to be

supported by discussion and analysis of pertinent authority.”) Y.H.’s argument

is undeveloped and scattershot. This Court will not act as counsel and will not

develop arguments on behalf of an appellant. See In re R.D., 44 A.3d 657,

674 (Pa. Super. 2012). Due to these substantial defects, we find Y.H. has

waived his issues on appeal.

      We note, even if not waived, Y.H. would not be entitled to relief. A liberal

review of the claims we can discern from Y.H.’s Answer and Brief leads us to

conclude that the trial court did not commit an error of law or an abuse of

discretion. It appears his argument consists of two claims; that he did not get

a chance to provide “crucial” evidence to prove his case, and that the court




                                      -6-
J-A11006-20


extended the PFA based on lies told by J.M. that Y.H. “supposedly” yelled at

her.

       He supports his argument that his evidence was not considered by

claiming he has “so much proof and evidence”, his “evidence is solid”, and he

has a witness. (Appellant’s Brief). However, other than offering his own

testimony at the hearing on the PFA motion, Y.H. did not present any

witnesses to testify on his behalf.

       At the start of the hearing, the trial court clearly explained the procedure

that would be followed during the hearing including Y.H.’s ability to cross-

examine J.M. and her witnesses and call his own witnesses. See N.T., Motions

Hearing, 9/10/2019, at 3. Accordingly, at the close of J.M.’s testimony, Y.H.

was permitted to and did ask J.M. questions and then presented his own

testimony. Towards the end, the court asked Y.H. if he had any other

submission, anything else he wanted to say, or any other testimony or

evidence he wanted to provide. See id. at 22. Y.H responded that he had

subpoenas for all of the court dates, transcripts of the hearings, a police

report, and text messages with threats from J.M. Id. J.M. indicated that the

messages were from last year and that evidence regarding those messages

was presented at the hearing to obtain the original September 2018 PFA. Y.H.

responded it did not matter when the messages were sent and that the




                                       -7-
J-A11006-20


evidence would go to show "the true person" that J.M. is. Id. The court found

the proffered evidence to be irrelevant in the current case.6

       Finally, Y.H. attempted to introduce, without calling any witnesses, a

statement from a detective that he said would prove J.M. was lying to the

court about the comment he yelled at her. See id. at 26. The trial court

explained that the detective’s statement was hearsay and as such it could not

consider it. See id.; see also Soda v. Baird, 600 A.2d 1274, 1277 (Pa.

Super. 1991) (Questions concerning the admission or exclusion of evidence

are within the sound discretion of the trial court and may be reversed on

appeal only when a clear abuse of discretion is present).

       We find Y.H. was given a full and fair opportunity to present his case.

He had the opportunity to present whatever evidence and whatever witnesses

he deemed appropriate within the confines of the rules of court. Accordingly,

this claim is without merit.

       Finally, as far as Y.H. is arguing that he did not yell "you a fucking bitch"

at J.M., the issue is one of credibility. This Court has no authority to overturn

the trial court’s credibility determinations in this matter. Our Court generally

defers "to the credibility determinations of the trial court as to witnesses who

appeared before it." Raker v. Raker, 847 A.2d 720, 724 (Pa. Super. 2004)

(citation omitted). Moreover, it is well established that the finder of fact is free


____________________________________________


6 The trial court indicated that Y.H.’s proposed evidence would be more
appropriate at the upcoming hearings to extend his own PFA against J.M.

                                           -8-
J-A11006-20


to believe all, part, or none of the evidence and it is within the province of the

trial judge, sitting without a jury, to judge credibility of the witnesses and

weigh their testimony. See Commonwealth v. Carter, 546 A.2d 1173, 1182

(Pa. Super. 1988). Consequently, credibility determinations are generally not

subject to review. See id.

      The trial court specifically addressed this issue and stated on the record,

"Look, I found her testimony on that point credible, okay. I know you dispute

it." N.T., Motion Hearing, 9/10/2019, at 25. Therefore, we find Y.H.’s

argument on this issue unavailing.

      As we conclude Y.H. has waived his issues on appeal by providing the

trial court with a deficient concise statement, and providing this Court with a

deficient appellate brief, we affirm the PFA order.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/22/2020




                                      -9-